ORDER ON DENIAL OF PETITION FOR REHEARING Roe, C.J. This cause is before the Court on Claimant’s petition for rehearing. In an opinion dated April 12, 1984, this Court determined that the Claimant was not entitled to compensation pursuant to the Law Enforcement Officers and Firemen Compensation Act (Ill. Rev. Stat. 1981, ch. 48, par. 281 et seq.) (hereinafter referred to as the Act), because she had failed to show that the decedent was killed in the line of duty as required by section 2(e) of the Act. The Claimant contends in her petition for rehearing that we overlooked certain evidence in reaching our decision to deny compensation. We disagree with the Claimant’s contention. All of the evidence which the Court supposedly overlooked was considered in reaching our decision to deny compensation. Since the petition for rehearing fails to state any points overlooked or misapprehended by the Court, the petition must be denied. It is hereby ordered that Claimant’s petition for rehearing be, and hereby is, denied.